DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 8 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2001/0005825 A1) in view of Kahn et al. (US 2006/0149558 A1).
Re claims 1, 15 and 19:

a display screen; a processor linked to the display (Engelke, [0020]; fig. 1, 18; [0021], “operation through a connection”; [0023]; [0026]; [0027], “text signal ... text stream signal”;  [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”) and programmed to perform the steps of: 
receiving the HU voice signal from the AU device (Engelke, fig. 3; [0037]); 
transmitting the HU voice signal to an automatic speech recognition (ASR) system running ASR software that converts the HU voice signal to ASR generated text (Engelke, fig. 8, [0002], “systems for transcribing voice communications into text and specifically to a system facilitating real-time editing of a transcribed text stream by a human call assistant for higher accuracy”; [0024], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's spoken words 42 are received by a speech processor system 44, to be described, which provides an editing text signal 46 to the call assistant display 48 indicating a transcription of the call assistant's voice as well as other control outputs and may receive keyboard input from call assistant keyboard 50”); 
receiving the ASR generated text from the ASR system; present the ASR generated text for viewing by a call assistant (CA) via the display; and transmitting the ASR generated text to the AU device (Engelke, fig. 8, [0002], “systems for transcribing voice communications into text and specifically to a system facilitating real-time editing of a transcribed text stream by a human call assistant for higher accuracy”; [0024], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's spoken words 42 are received by a speech processor system 44, to be described, which provides an editing text signal 46 to the call assistant display 48 indicating a transcription of the call assistant's voice as well as other control outputs and may receive keyboard input from call assistant keyboard 50”). 

15. Engelke teaches a relay for captioning a hearing user's (HU's) voice signal during a phone call between an HU and a hearing assisted user (AU), the HU using an HU device and the AU using an AU device where the HU voice signal is transmitted from the HU device to the AU device (Engelke, figs. 1 – 2, 12, 14, 40 - users; [0020] – [0027]), the relay comprising: 
a display screen; an interface device; a processor linked to the display screen and the interface device (Engelke, [0020]; fig. 1, 18; [0021], “operation through a connection”; [0023]; [0026]; [0027], “text signal ... text stream signal”;  [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”), the processor programmed to perform the steps of: 
receiving the HU voice signal from the AU device (Engelke, fig. 3; [0037]); 	
separating the HU voice signal into voice signal slices (Engelke, [0037], “The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a scrolling fashion as text is received and transmitted. Preserving the integrity of the lines allows the call assistant 40 to more easily track the location of an individual word 116 during the scrolling action”); 
separately transmitting the HU voice signal slices to a remote automatic speech recognition (ASR) system that is located at a remote location from the relay (Engelke, [0020], “The voice signal 16 is processed by the relay 10 to produce a text stream signal 20 sent to the deaf or hearing impaired user 14 where it is displayed at a user terminal 22”; [0038] – [0042]); 
receiving separate ASR generated text segments for each of the slices and cobbling the separate segments together to form a stream of ASR generated text (Engelke, Abstract, “displays transcribed text on a screen prior to transmission so that a human call assistant may identify words being held in a buffer by their spatial location on the screen to initiate a correction of those words either through speech or text entry”; [0038] - [0042], “The most recently generated text, per process block 110, is displayed on the lowermost line 114 which forms on a word by word basis …”; fig. 3 show a word by word process; the text is generated word-by-word); 

transmitting the stream of ASR generated text to the AU device as the stream is received from the relay (Engelke, fig. 3; fig. 6, 124 and “TEXTOUT”; fig. 6 shows a plurality of words can be reviewed before transmit to AU device; [0042]). 

19. Engelke teaches an caption device for use by a hard of hearing assisted user (AU) to assist the AU during voice communications with a hearing user (HU) using an HU device (Engelke, figs. 1 – 2, 12, 14, 40 - users; [0020] – [0027]), the caption device comprising: 
a display screen; a memory; at least one communication link element for linking to a communication network (Engelke, [0020]; fig. 1, 18; [0021], “operation through a connection”; [0023]; [0026]; [0027], “text signal ... text stream signal”;  [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”); 
a speaker (Engelke, pg. 5, claim 8, “an audio output device”); 
a processor linked to each of the display screen, the memory, the speaker and the communication link (Engelke, [0020]; fig. 1, 18; [0021], “operation through a connection”; [0023]; [0026]; [0027], “text signal ... text stream signal”;  [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”), the processor programmed to perform the steps of: 
receiving an HU voice signal from the HU device during a call (Engelke, [0011], “a captioned telephone … a call assistant”); 
broadcasting the HU voice signal to the AU via the speaker (Engelke, fig. 2, 40, 42, 38; [0026]); 
storing at least a most recent portion of the HU voice signal in the memory (Engelke, figs. 5 – 6; [0028]; [0030]); 
receiving a command from the AU (Engelke, fig. 9; [0019]; [0024]; [0048], “the call assistant display 48 operating under the control of the program”); 


Engelke does not explicitly disclose a remote automatic speech recognition (ASR) server.  Kahn et al. (US 2006/0149558 A1) teaches an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and  graphics, the diverse data sources selected from the group including real-time and recorded, human and mechanically-generated audio, single-speaker and multispeaker (Kahn, Abstract).   Kahn teaches transmitting the HU voice signal to a remote automatic speech recognition (ASR) server running ASR software that converts the HU voice signal to ASR generated text, the remote ASR server located at a remote location from the relay; (Kahn, [0083], “routine use for real-time and server-based speech recognition”; [0181], “speech recognition 476 using server-based processing”; [0375]).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ASR system described in Engelke, by providing the ASR server as taught by Kahn, in order to provide speech transcription service to user with network access.  

Engelke does not explicitly disclose receiving a command from the AU to start a captioning session. Kahn teaches Engelke’s deficiency (Kahn, fig. 4 – 1, 402, 404, 406, 413; [0170], “Speech-to-text file creation for dictation and transcription may begin with workflow selection 402 of dictation and transcription by the end user and entry of other identifying information”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 

Re claims 2 – 3:
2. The relay of claim 1 further including an interface that enables a CA to make changes to the ASR generated text presented on the display (Engelke, fig. 1, 40; fig. 3; [0027], “editing text”). 

3. The relay of claim 2 wherein the processor is further programmed to transmit CA corrections made to the ASR generated text to the AU device with instructions to modify the ASR generated text previously sent to the AU device (Engelke, Abstract, “displays transcribed text on a screen prior to transmission so that a human call assistant may identify words being held in a buffer by their spatial location on the screen to initiate a correction of those words either through speech or text entry”). 

Re claim 4:
4. The relay of claim 1 wherein the relay separates the HU voice signal into voice signal slices, the step of transmitting the HU voice signal to the ASR server includes independently transmitting the voice signal slices to the remote ASR server for captioning and wherein the step of receiving the ASR generated text from the relay includes receiving separate ASR generated text segments for each of the slices and cobbling the separate segments together to form a stream of ASR generated text (Engelke, [0020], “The voice signal 16 is processed by the relay 10 to produce a text stream signal 20 sent to the deaf or hearing impaired user 14 where it is displayed at a user terminal 22”; Abstract, “displays transcribed text on a screen prior to transmission so that a human call assistant may identify words being held in a buffer by their spatial location on the screen to initiate a correction of those words either through speech or text entry”; [0038] - [0042], “The most recently generated text, per process block 110, is displayed on the lowermost line 114 which forms on a word by word basis …”; fig. 3 show a word by word process; the text is generated word-by-word). 
Re claims 8, 16:
correction (e.g., by automated spell check). Postprocessing may involve manual or automatic processes or both”). 

Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relay described in Engelke, by providing the automated spell check feature as taught by Kahn, since Kahn states “Standard word processors and speech recognition text editors also include a generic spell check and grammar check based upon general, speaker-independent rules. In many instances, it would be of benefit to have tools to check transcription accuracy based upon a preferably speaker dependent acoustic model, language model, or lexical data.”

Re claims 9 – 10:
9. The relay of claim 8 further including an interface that enables a CA to make changes to the ASR generated text presented on the display, the processor further programmed to transmit CA corrections made to the ASR generated text to the AU device with instructions to modify the ASR generated text previously sent to the AU device (Kahn, [0143] – [0149], i.e., [0147], “error review and correction (e.g., by automated spell check). Postprocessing may involve manual or automatic processes or both”; Engelke 

10. The relay of claim 9 wherein, after a CA makes a change to ASR generated text, the text prior thereto becomes firm so that no ASR error corrections are made to the text subsequent thereto (Kahn, [0143] – [0149], i.e., [0147], “error review and correction (e.g., by automated spell check). Postprocessing may involve manual or automatic processes or both”; Engelke also teaches the transcription can be manual reviewed by a CA prior to transmission to an AU (See Engelke, Abstract)). 

Re claims 17 – 18:
17. The relay of claim 16 wherein, once a CA corrects an error in the text on the display, ASR error corrections for text prior to the CA corrected text on the display are not used to make error corrections on the display (Kahn, [0143] – [0149], i.e., [0147], “error review and correction (e.g., by automated spell check). Postprocessing may involve manual or automatic processes or both”; Engelke also teaches the transcription can be manual reviewed by a CA prior to transmission to an AU (See Engelke, Abstract)). 

18. The relay of claim 17 wherein all ASR generated text presented on the display is transmitted to the AU device and all ASR error corrections and CA text corrections that are presented on the display are transmitted as correction text to the AU device (Kahn, [0143] – [0149], i.e., [0147], “error review and correction (e.g., by automated spell check). Postprocessing may involve manual or automatic processes or both”; Engelke also teaches the transcription can be manual reviewed by a CA prior to transmission to an AU (See Engelke, Abstract)). 

Re claims 11 – 14:
11. The relay of claim 1 wherein the relay further includes a speaker and wherein the processor broadcasts the HU voice signal to the CA via the speaker as the ASR generated text is presented on the display screen (Engelke, [0024], “earpiece of a headset 38 worn by a call assistant 40”; [0031]). 



13. The relay of claim 11 wherein the processor presents the ASR generated text on the on the display screen immediately upon reception and transmits the ASR generated text immediately upon reception and broadcasts the HU voice signal under control of the CA using an interface (Engelke, [0007]; [0019]; [0024]; [0033]; [0052]). 

14. The relay of claim 13 wherein, as word in the HU voice signal is broadcast to the CA, text corresponding to the broadcast word in on the display screen is visually distinguished from other text on the display screen (Engelke, [0039] – [0043], “color … shading”). 

Re claims 20 – 22:
20. The device of claim 19 wherein the step of obtaining a text caption includes initiating a process whereby an automated speech recognition (ASR) program converts the stored HU voice signal to text. 21. The device of claim 20 wherein the processor runs the ASR program (Engelke, fig. 8, [0002], “systems for transcribing voice communications into text and specifically to a system facilitating real-time editing of a transcribed text stream by a human call assistant for higher accuracy”; [0024], “The call assistant 40, hearing the voice signal 16, revoices it by speaking the same words into the mouthpiece of the headset 38. The call assistant's spoken words 42 are received by a speech processor system 44, to be described, which provides an editing text signal 46 to the call assistant display 48 indicating a transcription of the call assistant's voice as well as other control outputs and may receive keyboard input from call assistant keyboard 50”). 



Re claims 23 – 24:
23. The device of claim 19 further including, subsequent to receiving the command, obtaining text captions for additional HU voice signals received during the ongoing call (Engelke, fig. 9; [0019]; [0024]; [0048], “the call assistant display 48 operating under the control of the program”; fig. 6, “Buffer Voice”). 

24. The device of claim 23 wherein the step of obtaining text caption of the stored HU voice signal includes initiating a process whereby the HU voice signal is converted to text via an automatic speech recognition (ASR) engine and wherein the step of obtaining text captions form additional HU voice signal received during the ongoing call further includes transmitting the additional HU voice signal to a relay and receiving text captions back from the relay (Engelke, Abstract, “displays transcribed text on a screen prior to transmission so that a human call assistant may identify words being held in a buffer by their spatial location on the screen to initiate a correction of those words either through speech or text entry”; [0038] - [0042], “The most recently generated text, per process block 110, is displayed on the lowermost line 114 which forms on a word by word basis …”; [0044], “the recorder 19 resumes playing”; fig. 6, “Buffer Voice”; Abstract, “real-time remote transcription”).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2001/0005825 A1) in view of Kahn et al. (US 2006/0149558 A1) as applied to claim 4 above, and further in view of Katz (US 8806455 B1).
Re claims 5 – 7:
reorganize the order of words in the sentence, apply word stemming, resolve synonyms, associate similarly-sounding words and/or perform any other action that assists in  associating sentences having similar semantic meanings with one another and bringing them to a comparable form”). Therefore, in view of Katz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Engelke, by generating a hierarchical representation and grammatical analysis as taught by Katz, since Katz states “…  nuclearization process removes words or phrases that are regarded as having lower significance from  each sentence, in order to retain only the words or phrases that carry the essence or meaning of the sentence. In other words, the processor processes the set of hierarchical data structures, so as to produce a set of nuclear, diluted data structures” (Katz, col. 7, lines 16 - 25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10748523 (Engelke’523) in view of Kahn et al. (US 2006/0149558 A1). 
Re claims 1, 15, 19:
The subject matter claimed in the instant application is fully disclosed in the more specific claims of Engelke’523 (See claim 1) except for a remote automatic speech recognition (ASR) server.  Kahn et al. (US 2006/0149558 A1) teaches an apparatus for collecting data from a plurality of diverse data sources, server as taught by Kahn, in order to provide speech transcription service to user with network access.  

Engelke’523 does not explicitly disclose receiving a command from the AU to start a captioning session. Kahn teaches Engelke’s deficiency (Kahn, fig. 4 – 1, 402, 404, 406, 413; [0170], “Speech-to-text file creation for dictation and transcription may begin with workflow selection 402 of dictation and transcription by the end user and entry of other identifying information”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ASR system described in Engelke’523, by providing a start command as taught by Kahn, since it was known in the art to provide a user command to initial the program when the user is ready.  

Claims 1, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/171720 (Engelke’720) in view of Kahn et al. (US 2006/0149558 A1). 
Re claims 1, 15, 19:
The subject matter claimed in the instant application is fully disclosed in the more specific claims of Engelke’720 (See claim 1) except for a remote automatic speech recognition (ASR) server.  Kahn et al. (US 2006/0149558 A1) teaches an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and  graphics, the diverse data sources selected from the group including real-time and recorded, human and server as taught by Kahn, in order to provide speech transcription service to user with network access.  

Engelke’720 does not explicitly disclose receiving a command from the AU to start a captioning session. Kahn teaches Engelke’s deficiency (Kahn, fig. 4 – 1, 402, 404, 406, 413; [0170], “Speech-to-text file creation for dictation and transcription may begin with workflow selection 402 of dictation and transcription by the end user and entry of other identifying information”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ASR system described in Engelke’720, by providing a start command as taught by Kahn, since it was known in the art to provide a user command to initial the program when the user is ready.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK YIP/Primary Examiner, Art Unit 3715